Exhibit 10.6

AOL INC.

RESTRICTED STOCK UNITS AGREEMENT

WHEREAS, the Company has adopted the Plan (as defined below), the terms of which
are hereby incorporated by reference and made a part of this Agreement; and

WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its stockholders to grant the restricted stock units (the
“RSUs”) provided for herein to the Participant pursuant to the Plan and the
terms set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

 

1. Definitions. Whenever the following terms are used in this Agreement, they
shall have the meanings set forth below. Capitalized terms not otherwise defined
herein shall have the same meanings as in the Plan.

 

  a) “Cause” means, “Cause” as defined in an employment agreement between the
Company or any of its Affiliates and the Participant or, if not defined therein
or if there is no such agreement, “Cause” means (i) Participant’s continued
failure substantially to perform such Participant’s duties (other than as a
result of total or partial incapacity due to physical or mental illness) for a
period of ten (10) days following written notice by the Company or any of its
Affiliates to the Participant of such failure, (ii) dishonesty in the
performance of the Participant’s duties, (iii) Participant’s conviction of, or
plea of nolo contendere to, a crime constituting (A) a felony under the laws of
the United States or any state thereof or (B) a misdemeanor involving moral
turpitude, (iv) Participant’s insubordination, willful malfeasance or willful
misconduct in connection with Participant’s duties or any act or omission which
is injurious to the financial condition or business reputation of the Company or
any of its Affiliates, or (v) Participant’s breach of any non-competition,
non-solicitation or confidentiality provisions to which the Participant is
subject. The determination of the Committee as to the existence of “Cause” will
be conclusive on the Participant and the Company.

 

  b) “Disability” means, “Disability” as defined in an employment agreement
between the Company or any of its Affiliates and the Participant or, if not
defined therein or if there shall be no such agreement, “disability” of the
Participant shall have the meaning ascribed to such term in the Company’s
long-term disability plan or policy, as in effect from time to time, to the
extent that such definition also constitutes such Participant being considered
“disabled” under Section 409A(a)(2)(C) of the Code.

 

  c) “Good Reason” means “Good Reason” as defined in an employment agreement
between the Company or any of its Affiliates and the Participant, if any.



--------------------------------------------------------------------------------

  d) “Notice” means (i) the Notice of Grant of Restricted Stock Units that
accompanies this Agreement, if this Agreement is delivered to the Participant in
“hard copy,” and (ii) the screen of the website for the stock plan
administration, which contains the details of the grant governed by this
Agreement, if this Agreement is delivered electronically to the Participant.

 

  e) “Participant” means an individual to whom RSUs have been awarded pursuant
to the Plan hereunder and shall have the same meaning as may be assigned to the
terms “Holder” or “Participant” in the Plan.

 

  f) “Plan” means the AOL Inc. 2010 Stock Incentive Plan, as the same may be
amended, supplemented or modified from time to time.

 

  g) “Retirement” means a termination of employment by the Participant
(i) following the attainment of age 55 with ten (10) or more years of service as
an employee or a director with the Company or any Affiliate or (ii) pursuant to
the retirement plan or program of the Company or any Affiliate that is
applicable to the Participant.

 

  h) “Severance Period” means the period of time following a termination of
Employment during which a Participant is entitled to receive both salary
continuation payments and continued participation under the health benefit plans
of the Company or any of its Affiliates, whether pursuant to an employment
contract with, or a severance plan or other arrangement maintained by, the
Company or any Affiliate. For the avoidance of doubt, unless otherwise
determined by the Committee, the Severance Period shall not include any time
period following the date on which a Participant commences employment with a
subsequent employer that is not an Affiliate, regardless of whether the
Participant continues to receive salary continuation payments from the Company
or any Affiliate after such date.

 

  i) “Shares” means shares of Common Stock of the Company.

 

  j) “Vesting Date” means each vesting date set forth in the Notice.

 

2. Grant of Restricted Stock Units. The Company hereby grants to the Participant
(the “Award”), on the terms and conditions hereinafter set forth, the number of
RSUs set forth on the Notice. Each RSU represents the unfunded, unsecured right
of the Participant to receive a Share on the date(s) specified herein. RSUs do
not constitute issued and outstanding shares of Common Stock for any corporate
purposes and do not confer on the Participant any right to vote on matters that
are submitted to a vote of holders of Shares.

 

3.

Dividend Equivalents and Retained Distributions. If on any date while RSUs are
outstanding hereunder the Company shall pay any regular cash dividend on the
Shares, the Participant shall be paid, for each RSU held by the Participant on
the record date, an amount of cash equal to the dividend paid on a Share (the
“Dividend Equivalents”) at the time that such dividends are



--------------------------------------------------------------------------------

 

paid to holders of Shares. If on any date while RSUs are outstanding hereunder
the Company shall pay any dividend other than a regular cash dividend or make
any other distribution on the Shares, the Participant shall be credited with a
bookkeeping entry equivalent to such dividend or distribution for each RSU held
by the Participant on the record date for such dividend or distribution, but the
Company shall retain custody of all such dividends and distributions unless the
Board has in its sole discretion determined that an amount equivalent to such
dividend or distribution shall be paid currently to the Participant (the
“Retained Distributions”); provided, however, that if the Retained Distribution
relates to a dividend paid in Shares, the Participant shall receive an
additional amount of RSUs equal to the product of (I) the aggregate number of
RSUs held by the Participant pursuant to this Agreement through the related
dividend record date, multiplied by (II) the number of Shares (including any
fraction thereof) payable as a dividend on a Share. Retained Distributions will
not bear interest and will be subject to the same restrictions as the RSUs to
which they relate. Notwithstanding anything else contained in this paragraph 3,
no payment of Dividend Equivalents or Retained Distributions shall occur before
the first date on which a payment could be made without subjecting the
Participant to tax under the provisions of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”).

 

4. Vesting and Delivery of Vested Securities.

 

  a) Subject to the terms and provisions of the Plan and this Agreement, no
later than 60 days after each Vesting Date with respect to the Award, the
Company shall issue or transfer to the Participant the number of Shares
corresponding to such Vesting Date and the Retained Distributions, if any,
covered by that portion of the Award. Except as otherwise provided in paragraphs
5, 6 and 7, the vesting of such RSUs and any Retained Distributions relating
thereto shall occur only if the Participant has continued in Employment of the
Company or any of its Affiliates on the Vesting Date and has continuously been
so employed since the Date of Grant (as defined in the Notice).

 

  b) RSUs Extinguished. Upon each issuance or transfer of Shares in accordance
with this Agreement, a number of RSUs equal to the number of Shares issued or
transferred to the Participant shall be extinguished and such number of RSUs
will not be considered to be held by the Participant for any purpose.

 

  c) Final Issuance. Upon the final issuance or transfer of Shares and Retained
Distributions, if any, to the Participant pursuant to this Agreement, in lieu of
a fractional Share, the Participant shall receive a cash payment equal to the
Fair Market Value of such fractional Share.

 

  d) Section 409A. Notwithstanding anything else contained in this Agreement, no
Shares shall be issued or transferred to a Participant before the first date on
which a payment could be made without subjecting the Participant to tax under
the provisions of Section 409A of the Code.



--------------------------------------------------------------------------------

5. Termination of Employment.

Subject to the provisions of the Plan and this Agreement and the terms of any
employment agreement between the Company or any of its Affiliates and the
Participant that provides for the treatment of RSUs that is more favorable to
the Participant than this Section 5:

 

  (a) If the Participant’s Employment with the Company and its Affiliates is
terminated by the Participant for any reason other than those described in
clauses (b) and (c) below prior to the Vesting Date with respect to any portion
of the Award, then the RSUs covered by any such portion of the Award and all
Retained Distributions relating thereto shall be completely forfeited on the
date of any such termination.

 

  (b) If the Participant’s Employment terminates (i) as a result of his or her
death or Disability or (ii) as a result of his or her Retirement or is
terminated by the Company and its Affiliates for any reason other than for Cause
on a date when the Participant satisfies the requirements for Retirement, then
the RSUs for which a Vesting Date has not yet occurred and all Retained
Distributions relating thereto shall, to the extent the RSUs were not
extinguished prior to such termination of Employment, fully vest on the date of
any such termination and Shares subject to the RSUs shall be issued or
transferred to the Participant, as soon as practicable, but no later than 90
days following such termination of Employment.

 

  (c) If the Participant’s Employment is terminated by the Company and its
Affiliates for any reason other than for Cause (unless such termination is due
to death or Disability or unless the Participant has satisfied the age and
service conditions for Retirement), then a pro rata portion of the RSUs that
were scheduled to vest on the next Vesting Date, and on any subsequent Vesting
Dates that occur during a Severance Period, and any Retained Distributions
relating thereto, shall, to the extent the RSUs were not extinguished prior to
such termination of Employment, become vested, and Shares subject to such RSUs
shall be issued or transferred to the Participant on each such Vesting Date
following such termination of Employment, determined as follows:

 

  (x) the number of RSUs covered by the portion of the Award that were scheduled
to vest on such Vesting Date multiplied by;

 

  (y) a fraction, the numerator of which shall be the number of days from the
last Vesting Date (or the Date of Grant if there was no prior Vesting Date)
during which the Participant either remained in Employment or was within a
covered Severance Period, and the denominator of which shall be the number of
days from the last Vesting Date (or the Date of Grant if there was no prior
Vesting Date).



--------------------------------------------------------------------------------

If the product of (x) and (y) results in a fractional share, such fractional
share shall be rounded to the next higher whole share.

The RSUs and any Retained Distributions related thereto that have not vested
shall be completely forfeited on the date of any such termination.

For purposes of this paragraph 5, a temporary leave of absence shall not
constitute a termination of Employment or a failure to be continuously employed
by the Company or any Affiliate regardless of the Participant’s payroll status
during such leave of absence if such leave of absence is approved in writing by
the Company or any Affiliate; provided, that such leave of absence constitutes a
bona fide leave of absence and not a Separation From Service under Treas. Reg.
1.409A-1(h)(1)(i). Notice of any such approved leave of absence should be sent
to the Company at 770 Broadway, New York, New York, 1003, attention: General
Counsel, but such notice shall not be required for the leave of absence to be
considered approved.

In the event the Participant’s Employment with the Company or any of its
Affiliates is terminated, and subject to the terms of any employment agreement
entered into by the Participant and the Company that provides for the treatment
of RSUs upon the Participant’s termination of Employment that is more favorable
to the Participant that this Section 5, the Participant shall have no claim
against the Company with respect to the RSUs and related Retained Distributions,
if any, other than as set forth in this paragraph 5, the provisions of this
paragraph 5 being the sole remedy of the Participant with respect thereto.

 

6. Acceleration of Vesting Date. In the event a Change in Control, subject to
paragraph 7, has occurred, to the extent that any such occurrence also
constitutes a change in ownership or effective control of the Company, or in the
ownership of a substantial portion of the assets of the Company, within the
meaning of Section 409A(a)(2)(A)(v) of the Code (a “409A Change of Control
Event”), (A) the Award will vest in full upon the earlier of (i) the expiration
of the one-year period immediately following the Change in Control, provided the
Participant’s Employment with the Company and its Affiliates has not terminated,
(ii) the original Vesting Date with respect to each portion of the Award, or
(iii) the termination of the Participant’s Employment by the Company or any of
its Affiliates (I) by the Company other than for Cause (unless such termination
is due to death or Disability) or (II) by the Participant for Good Reason (if in
an employment agreement between the Company or any of its Affiliates and the
Participant includes a right of the Participant to resign for Good Reason), and
(B) Shares subject to the RSUs shall be issued or transferred to the
Participant, as soon as practicable, but in no event later than 60 days
following such Vesting Date, along with the Retained Distributions related
thereto; provided, however, that notwithstanding the foregoing, to the extent
that any such occurrence does not constitute a 409A Change of Control Event, the
RSUs shall vest as described under this paragraph 6, but the issuance of Shares
shall be made at the times otherwise provided hereunder as if no Change of
Control had occurred. In the event of any such vesting as described in clauses
(i) and (iii) of the preceding sentence, the date described in such clauses
shall be treated as the Vesting Date.



--------------------------------------------------------------------------------

7. Limitation on Acceleration. Notwithstanding any provision to the contrary in
the Plan or this Agreement, subject to the terms of any employment agreement
between the Company or any of its Affiliates and the Participant that provides
for the treatment of RSUs that is more favorable to the Participant that this
Section 7, if the Payment (as hereinafter defined) due to the Participant
hereunder as a result of the acceleration of vesting of the RSUs pursuant to
paragraph 6 of this Agreement, either alone or together with all other Payments
received or to be received by the Participant from the Company or any of its
Affiliates (collectively, the “Aggregate Payments”), or any portion thereof,
would be subject to the excise tax imposed by Section 4999 of the Code (or any
successor thereto), the following provisions shall apply:

 

  a) If the net amount that would be retained by the Participant after all taxes
on the Aggregate Payments are paid would be greater than the net amount that
would be retained by the Participant after all taxes are paid if the Aggregate
Payments were limited to the largest amount that would result in no portion of
the Aggregate Payments being subject to such excise tax, the Participant shall
be entitled to receive the Aggregate Payments.

 

  b) If, however, the net amount that would be retained by the Participant after
all taxes were paid would be greater if the Aggregate Payments were limited to
the largest amount that would result in no portion of the Aggregate Payments
being subject to such excise tax, the Aggregate Payments to which the
Participant is entitled shall be reduced to such largest amount.

The term “Payment” shall mean any transfer of property within the meaning of
Section 280G of the Code.

The determination of whether any reduction of Aggregate Payments is required and
the timing and method of any such required reduction in Payments under this
Agreement or in any such other Payments otherwise payable by the Company or any
of its Affiliates consistent with any such required reduction, shall be made by
the Participant, including whether any portion of such reduction shall be
applied against any cash or any shares of stock of the Company or any other
securities or property to which the Participant would otherwise have been
entitled under this Agreement or under any such other Payments, and whether to
waive the right to the acceleration of the Payment due under this Agreement or
any portion thereof or under any such other Payments or portions thereof, and
all such determinations shall be conclusive and binding on the Company and its
Affiliates. To the extent that Payments hereunder or any such other Payments are
not paid as a consequence of the limitation contained in this paragraph 7, then
the RSUs and Retained Distributions related thereto (to the extent not so
accelerated) and such other Payments (to the extent not vested) shall be deemed
to remain outstanding and shall be subject to the provisions hereof and of the
Plan as if no acceleration or vesting had occurred. Under such circumstances, if
the Participant terminates Employment for Good Reason (if an employment
agreement between the Company or any of its Affiliates and the Participant
includes a right of the Participant to resign for Good Reason) or is terminated
by the Company or any of its Affiliates without Cause, the RSUs and



--------------------------------------------------------------------------------

Retained Distributions related thereto (to the extent that they have not already
become vested) shall become immediately vested in their entirety upon such
termination and Shares subject to the RSUs shall be issued or transferred to the
Participant, as soon as practicable following such termination of Employment,
subject to the provisions relating to Section 4999 of the Code set forth herein.

The Company shall promptly pay, upon demand by the Participant, all legal fees,
court costs, fees of experts and other costs and expenses which the Participant
incurred in any actual, threatened or contemplated contest of the Participant’s
interpretation of, or determination under, the provisions of this paragraph 7.

 

8. Withholding Taxes. The Participant agrees that,

 

  a) Obligation to Pay Withholding Taxes. Upon the payment of any Dividend
Equivalents and the vesting of any portion of the Award of RSUs and the Retained
Distributions relating thereto, the Participant will be required to pay to the
Company any applicable Federal, state, local or foreign withholding tax due as a
result of such payment or vesting. The Company’s obligation to deliver the
Shares subject to the RSUs or to pay any Dividend Equivalents or Retained
Distributions shall be subject to such payment. The Company and its Affiliates
shall, to the extent permitted by law, have the right to deduct from the
Dividend Equivalent, Shares issued in connection with the vesting or Retained
Distribution, as applicable, or any payment of any kind otherwise due to the
Participant any Federal, state, local or foreign withholding taxes due with
respect to such vesting or payment.

 

  b) Payment of Taxes with Stock. Subject to the Committee’s right to disapprove
any such election and require the Participant to pay the required withholding
tax in cash, the Participant shall have the right to elect to pay the required
withholding tax associated with a vesting with Shares to be received upon
vesting. Unless the Company shall permit another valuation method to be elected
by the Participant, Shares used to pay any required withholding taxes shall be
valued at the closing price of a Share as reported on the New York Stock
Exchange Composite Tape on the date the withholding tax becomes due (hereinafter
called the “Tax Date”). Notwithstanding anything herein to the contrary, if a
Participant who is required to pay the required withholding tax in cash fails to
do so within the time period established by the Company, then the Participant
shall be deemed to have elected to pay such withholding taxes with Shares to be
received upon vesting. Elections must be made in conformity with conditions
established by the Committee from time to time

 

  c) Conditions to Payment of Taxes with Stock. Any election to pay withholding
taxes with stock must be made on or prior to the Tax Date and will be
irrevocable once made.



--------------------------------------------------------------------------------

9. Changes in Capitalization and Government and Other Regulations. The Award
shall be subject to all of the terms and provisions as provided in this
Agreement and in the Plan, which are incorporated by reference herein and made a
part hereof, including, without limitation, the provisions of Section 10 of the
Plan (generally relating to adjustments to the number of Shares subject to the
Award, upon certain changes in capitalization and certain reorganizations and
other transactions).

 

10. Forfeiture. A breach of any of the foregoing restrictions or a breach of any
of the other restrictions, terms and conditions of the Plan or this Agreement,
with respect to any of the RSUs or any Dividend Equivalents and Retained
Distributions relating thereto, except as waived by the Board or the Committee,
will cause a forfeiture of such RSUs and any Dividend Equivalents or Retained
Distributions relating thereto.

 

11. Right of Company to Terminate Employment. Nothing contained in the Plan or
this Agreement shall confer on any Participant any right to continue in the
employ of the Company or any of its Affiliates and the Company and any such
Affiliate shall have the right to terminate the Employment of the Participant at
any such time, with or without cause, notwithstanding the fact that some or all
of the RSUs and related Retained Distributions covered by this Agreement may be
forfeited as a result of such termination. The granting of the RSUs under this
Agreement shall not confer on the Participant any right to any future Awards
under the Plan.

 

12. Notices. Any notice which either party hereto may be required or permitted
to give the other shall be in writing and may be delivered personally or by
mail, postage prepaid, addressed to AOL, Inc. at 770 Broadway, New York, New
York, 1003, attention: General Counsel, and to the Participant at his or her
address, as it is shown on the records of the Company or its Affiliate, or in
either case to such other address as the Company or the Participant, as the case
may be, by notice to the other may designate in writing from time to time.

 

13. Interpretation and Amendments. The Board and the Committee (to the extent
delegated by the Board) have plenary authority to interpret this Agreement and
the Plan, to prescribe, amend and rescind rules relating thereto and to make all
other determinations in connection with the administration of the Plan. The
Board or the Committee may from time to time modify or amend this Agreement in
accordance with the provisions of the Plan, provided that no such amendment
shall adversely affect the rights of the Participant under this Agreement
without his or her consent.

 

14. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Company and its successors and assigns, and shall be binding
upon and inure to the benefit of the Participant and his or her legatees,
distributees and personal representatives.

 

15.

Copy of the Plan and Documents. By entering into the Agreement, the Participant
agrees and acknowledges that he or she has received and read a copy of the Plan.
The Participant acknowledges and agrees that the Participant may be entitled
from time to



--------------------------------------------------------------------------------

 

time to receive certain other documents related to the Company, including the
Company’s annual report to stockholders and proxy statement related to its
annual meeting of stockholders (which become available each year approximately
three months after the end of the calendar year), and the Participant consents
to receive such documents electronically through the Internet or as the Company
otherwise directs.

 

16. Governing Law. The Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York without regard to any choice
of law rules thereof which might apply the laws of any other jurisdiction.

 

17. Waiver of Jury Trial. To the extent not prohibited by applicable law which
cannot be waived, each party hereto hereby waives, and covenants that it will
not assert (whether as plaintiff, defendant or otherwise), any right to trial by
jury in any forum in respect of any suit, action, or other proceeding arising
out of or based upon this Agreement.

 

18. Submission to Jurisdiction; Service of Process. Any and all disputes between
a Participant and the Company or any Affiliate relating to the Award granted
hereunder shall be brought only in a state or federal court of competent
jurisdiction sitting in Manhattan, New York and each of the parties hereto
hereby irrevocably submits to the jurisdiction of such courts for the purposes
of any suit, action or other proceeding arising out of or based upon this
Agreement. Each of the parties hereto to the extent permitted by applicable law
hereby waives, and agrees not to assert, by way of motion, as a defense, or
otherwise, in any such suit, action or proceeding brought in such courts, any
claim that it is not subject personally to the jurisdiction of the above-named
courts, that its property is exempt or immune from attachment or execution, that
such suit, action or proceeding in the above-referenced courts is brought in an
inconvenient forum, that the venue of such suit, action or proceedings, is
improper or that this Agreement may not be enforced in or by such court. Each of
the parties hereto hereby consents to service of process by mail at its address
to which notices are to be given pursuant to paragraph 12 hereof.

 

19.

Personal Data. The Company, the Participant’s local employer and the local
employer’s parent company or companies may hold, collect, use, process and
transfer, in electronic or other form, certain personal information about the
Participant for the exclusive purpose of implementing, administering and
managing the Participant’s participation in the Plan. Participant understands
that the following personal information is required for the above named
purposes: his/her name, home address and telephone number, office address
(including department and employing entity) and telephone number, e-mail
address, date of birth, citizenship, country of residence at the time of grant,
work location country, system employee ID, employee local ID, employment status
(including international status code), supervisor (if applicable), job code,
title, salary, bonus target and bonuses paid (if applicable), termination date
and reason, tax payer’s identification number, tax equalization code, US Green
Card holder status, contract type (single/dual/multi), any shares of stock or
directorships held in the Company, details of all grants of RSUs (including
number of grants, grant dates, vesting type, vesting dates, and any other
information regarding RSUs that have been granted, canceled, vested, or
forfeited) with respect to the Participant, estimated tax withholding rate,
brokerage



--------------------------------------------------------------------------------

 

account number (if applicable), and brokerage fees (the “Data”). Participant
understands that Data may be collected from the Participant directly or, on
Company’s request, from Participant’s local employer. Participant understands
that Data may be transferred to third parties assisting the Company in the
implementation, administration and management of the Plan, including the brokers
approved by the Company, the broker selected by the Participant from among such
Company-approved brokers (if applicable), tax consultants and the Company’s
software providers (the “Data Recipients”). Participant understands that some of
these Data Recipients may be located outside the Participant’s country of
residence, and that the Data Recipient’s country may have different data privacy
laws and protections than the Participant’s country of residence. Participant
understands that the Data Recipients will receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Participant’s participation in the
Plan, including any requisite transfer of such Data as may be required for the
administration of the Plan and/or the subsequent holding of Shares on the
Participant’s behalf by a broker or other third party with whom the Participant
may elect to deposit any Shares acquired pursuant to the Plan. Participant
understands that Data will be held only as long as necessary to implement,
administer and manage the Participant’s participation in the Plan. Participant
understands that Data may also be made available to public authorities as
required by law, e.g., to the U.S. government. Participant understands that the
Participant may, at any time, review Data and may provide updated Data or
corrections to the Data by written notice to the Company. Except to the extent
the collection, use, processing or transfer of Data is required by law,
Participant may object to the collection, use, processing or transfer of Data by
contacting the Company in writing. Participant understands that such objection
may affect his/her ability to participate in the Plan. Participant understands
that he/she may contact the Company’s Stock Plan Administration to obtain more
information on the consequences of such objection.

 

20. Compliance With Securities Laws. Notwithstanding any other provision of the
Plan or this Agreement to the contrary, absent an available exemption to
registration or qualification, the Company shall not be required to issue or
transfer Shares to the Participant in settlement of its obligations herein prior
to the completion of any registration or qualification of the Shares under
applicable state and federal securities or other laws, or under any ruling or
regulation of any governmental body or national securities exchange that the
Committee shall in its sole reasonable discretion determine to be necessary or
advisable.

 

21. Legend on Certificates. The certificates representing the Shares issued or
transferred to the Participant by the Company in settlement of its obligations
herein shall be subject to such stop transfer orders and other restrictions as
the Committee may deem reasonably advisable under the Plan or the rules,
regulations, and other requirements of the Securities and Exchange Commission,
any stock exchange upon which such Shares are listed, any applicable federal or
state laws and the Company’s Articles of Incorporation and Bylaws, and the
Committee may cause a legend or legends to be put on any such certificates to
make appropriate reference to such restrictions.



--------------------------------------------------------------------------------

22. Representations, Warranties and Agreements Relating to Securities Laws. As a
condition to the Company’s issuance or transfer to the Participant of any Shares
in settlement of its obligations herein, the Participant will make or enter into
such written representations, warranties and agreements as the Committee may
reasonably request in order to comply with applicable securities laws or with
this Agreement.